UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: LS Theta Fund Investor Class – LQTVX Institutional Class – LQTIX SEMI-ANNUAL REPORT June 30, 2014 LS Theta Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 8 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the LS Theta Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.liquidstrategiesllc.com LS Theta Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 97.8% United States Treasury Bill: $ 0.00%, 10/2/20141 $ 0.00%, 7/3/20141 UMB Money Market Fiduciary, 0.01%2 TOTAL INVESTMENTS – 97.8% (Cost $10,150,046) Other assets in Excess of liabilities – 2.2% TOTAL NET ASSETS – 100.0% $ Number of Contracts Value WRITTEN OPTIONS CONTRACTS – (0.1)% PUT OPTIONS – (0.1)% Russell 2000 Index ) Exercise Price: $1,165.00, Expiration Date: July 4, 2014 ) S&P 500 Index: ) Exercise Price: $1,945.00, Expiration Date: July 4, 2014 ) ) Exercise Price: $1,950.00, Expiration Date: July 4, 2014 ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $36,913) $ ) 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 1 LS Theta Fund SUMMARY OF INVESTMENTS As of June 30, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Short-Term Investments 97.8% Total Investments 97.8% Other Assets in Excess of liabilities 2.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 2 LS Theta Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2014 (Unaudited) Assets: Investments, at value (cost $10,150,046) $ Cash deposited with broker Receivables: Dividends and interest 1 Prepaid expenses Prepaid offering costs Total assets Liabilities: Written options contracts, at value (proceeds $36,913) Payables: Advisory fees Distribution fees (Note 7) 43 Shareholder servicing fees (Note 8) Fund accounting fees Administration fees Auditing fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on: Investments 86 Written options contracts Net Assets $ Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 3 LS Theta Fund STATEMENT OF OPERATIONS For the Period March 31, 2014* through June 30, 2014 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Fund accounting fees Administration fees Transfer agent fees and expenses Registration fees Offering costs Auditing fees Chief Compliance Officer fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous Shareholder servicing fees (Note 8) Insurance fees Distribution fees (Note 7) Interest Expense 59 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and written options contracts: Net realized gain on: Investments ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments 86 Written options contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and written options contracts Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 4 LS Theta Fund STATEMENT OF CHANGES IN NET ASSETS For the Period March 31, 2014* through June 30, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments and written options contracts Net change in unrealized appreciation/depreciation on investments and written options contracts Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class Cost of shares redeemed: Institutional Class1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Investor Class Institutional Class Shares redeemed: Institutional Class ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $0. See accompanying Notes to Financial Statements. 5 LS Theta Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period March 31, 2014* through June 30, 2014 (Unaudited) Net asset value, beginning of period $ Income (loss) from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets (including interest expense): Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment loss to average net assets (including interest expense): Before fees waived and expenses absorbed )% 4 After fees waived and expenses absorbed )% 4 Portfolio turnover rate -
